[logox1x1.jpg]






 
April 15, 2011





Antaeus Capital, Inc.
Attn: Cesar Moya, CEO
1100 Glendon Ave,
Penthouse Suite 9,
Los Angeles, CA  90024
 


Dear Mr. Moya:


           This letter agreement (the “Agreement”) confirms the engagement by
CNS Response, Inc. a Delaware company (“CNS” or the “Company”), of Antaeus
Capital, Inc. (“ANTAEUS”), to act as a non-exclusive placement agent to the
Company in connection with a proposed Private Placement (as defined herein) of
the Company’s convertible notes and/or other securities or rights to purchase
securities of the Company (the “Securities”).  The term “Private Placement”
means the proposed offering and sale by private placement of up to $1.5 million
of Securities to be made in accordance with the exemption from the registration
requirements of the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder (collectively, the “Act”) provided by
Regulation D under the Act (“Regulation D”) and the qualification and
registration requirements of applicable state and foreign securities or blue sky
laws and regulations pursuant to a private placement memorandum and/or other
disclosure materials consisting of transaction documentation (as amended and
supplemented, the “Disclosure Materials”).  Investors in the Private Placement
will be persons who qualify as “accredited investors” under Regulation D.  The
exact price, type and amount of Securities will be determined through
negotiations between the Company and ANTAEUS, on the one hand, and the
investors, on the other hand.


                      1.  Engagement.   CNS hereby engages ANTAEUS during the
Term (as hereinafter defined) as its non-exclusive placement agent with respect
to the Private Placement.  In its capacity as placement agent, ANTAEUS will
provide the Company with assistance in connection with the Private Placement,
which may include working with the Company in identifying potential investors
and using ANTAEUS’s reasonable efforts to assist in arranging sales of the
Securities to investors.  CNS reserves the right to retain other properly
licensed and registered broker-dealers to act as agents on its behalf.  The
Company will be responsible for updating, amending and supplementing the
Disclosure Materials prior to the closing of the Private Placement as required
by applicable laws.    ANTAEUS shall have no authority to bind CNS to any
specific terms of a Private Placement or any other obligation and CNS shall have
the right to reject any proposed terms for a Private Placement or refuse to
consummate the Private Placement without incurring any obligation to ANTAEUS
except as provided in this Agreement.   The purchase price payable by investors
will be deposited in an escrow account with a bank mutually agreeable to the
Company and ANTAEUS.


                      2.  Success Fee.   The Company agrees to pay ANTAEUS as
compensation for its services under this engagement, the following fees on all
sales of Securities made in the Private Placement upon each closing:


  (a)  A cash fee equal to 10% of the gross proceeds raised from the sale of
Securities in the Private Placement to purchasers introduced to CNS by ANTAEUS.
 
 
 

--------------------------------------------------------------------------------

 
 
Page 2
 
 
  (b)  5-year warrants (the “Placement Agent Warrants”) to purchase Securities
equal to 10% of the gross amount of Securities sold to purchasers introduced to
CNS by ANTAEUS at the applicable closing of the Private Placement. The Placement
Agent Warrants related to shares of common stock issued in the Private Placement
shall have an exercise price equal to 110% of the per share price of the common
stock sold in the Private Placement or (110%) of conversion or exercise price if
the Private Placement is for convertible notes or other rights to purchase
common stock.  To the extent warrant coverage is included with the Securities,
the Placement Agent warrants issued to the Placement Agent shall contain the
same provisions (including anti-dilution protections and registration rights)
afforded to the investors in the Private Placement.  ANTAEUS may designate any
of its employees, officers or agents to receive any part of its Placement Agent
Warrants.


                      3.  Term.   The term of this Agreement (“Term”) shall
commence on the date hereof and shall continue for a ten (10) day period or
until the day prior to the planned filing of the CNS registration statement with
the SEC, whichever comes sooner. However, either party shall have the right to
terminate this Agreement at any time prior to the expiration of the Term, with
or without cause, upon two (2) days’ prior written notice thereof to the other
party. Notwithstanding anything to the contrary herein, if, during the term of
the Private Placement hereunder, an investor is informed of the Private
Placement by the ANTAEUS and if (i) the Private Placement hereunder does not
close and such investor purchases from the Company any privately placed
securities of the Company within 12 months after the termination of the Private
Placement or (ii) the Private Placement hereunder closes and such investor makes
an investment in the Private Placement and subsequentlypurchases from the
Company within 12 months after the closing of the Private Placement any
privately placed securities of the Company, ANTAEUS shall be entitled to Cash
Compensation and Warrant Compensation as set forth in Section 2 and 3 of this
Agreement with respect to purchases by such investor.  The provisions of this
paragraph shall survive the Closing, expiration and any termination of the
Private Placement or this Agreement


                      5.  Further Representations and Covenants of CNS.


  (a)  The Company represents and agrees that (i) it has the corporate power and
authority to enter into and perform this Agreement and all corporate action
necessary for the authorization, execution, delivery and performance of this
Agreement has been taken, (ii) this Agreement constitutes a legal, valid and
binding obligation of CNS enforceable in accordance with its terms, (iii) the
execution and performance of this Agreement by the Company and the offer and
sale of the Securities in the Private Placement will not violate any provision
of the Company’s charter or bylaws or conflict with any agreement or other
instrument to which the Company is a party or by which it is bound and (iv) any
necessary approvals, governmental and private, will be obtained by the Company
before the closing of the Private Placement.


  (b)  The Company represents and warrants that the Disclosure Materials will
not as of the date of the offer or sale of the Securities or the closing date of
any such sale, contain any untrue statement of a material fact or omit to state
a material fact required to be stated therein or necessary to make the
statements therein or previously made, in light of the circumstances under which
they were made not misleading.  The Company will advise ANTAEUS immediately of
the occurrence of any event or any other change known to the Company which
results in the Disclosure Materials containing an untrue statement of a material
fact or omitting to state a material fact required to be stated therein or
necessary to make the statements therein or previously made, in light of the
circumstance under which they were made, not misleading. ANTAEUS agrees to cease
providing the Disclosure Materials to prospective purchasers of the Securities
promptly upon receiving any notice of an inaccuracy or omission in the
Disclosure Materials, until such time as the Company provides it with the
supplement or amendment correcting such.
 
 
 

--------------------------------------------------------------------------------

 
 
Page 3
 
 
  (c)  The Company acknowledges and agrees that ANTAEUS’s obligations to
commence the Private Placement may be subject to execution of a Placement Agency
Agreement on customary terms and incorporating the principal terms hereof.  In
the absence of such Placement Agency Agreement, the Company agrees that ANTAEUS
may rely upon, and will be named as a third party beneficiary of, the
representations and warranties, and applicable covenants, set forth in any stock
purchase agreement or subscription agreement that the Company executes with
investors in the Private Placement.  The Company will, at the closing of the
Private Placement, furnish ANTAEUS with a favorable opinion of its outside
counsel.  Such opinion will be in customary form and will include customary
items contained in legal opinions rendered in connection with private financing
transactions, including, among other things, opinions on matters relating to
organization and good standing, capitalization, corporate power and authority,
non-contravention and exemption of the Financing.  In addition, at the closing
of the Private Placement, the Company will provide ANTAEUS with such other
certification, opinions and documents as ANTAEUS or its counsel are customarily
provided in connection with private financing transactions, all in customary
form and substance.


  (d)  The Company agrees to provide ANTAEUS with due diligence materials upon
request and will provide copies of due diligence materials which may be provided
to investors in the Private Placement.


  (e)  The Company has filed the appropriate notices on Form D with the SEC, as
well as all filings required to be made with respect to state and foreign
securities or blue sky laws and regulations.
 
                      6.  Indemnification.  CNS agrees to indemnify and hold
harmless ANTAEUS in accordance with the agreement set forth on Exhibit A
attached hereto, the terms of which are specifically incorporated herein by
reference.


                      7.    Miscellaneous.


                      (a)  Governing Law; Jurisdiction.  This Agreement shall be
governed by and construed under the laws of the State of California, without
giving effect to principles of conflict of laws.


                      (b)  Notices.  Whenever notice is required to be given
pursuant to this Agreement, such notice shall be in writing and shall either be
mailed by certified first class mail, postage prepaid, delivered personally,
delivered by fax (with answerback confirmed), or sent by recognized overnight
courier, addressed to the parties at the respective addresses set forth
above.  Notice shall be deemed given, if sent by mail, on the third day after
deposit in a United States post office receptacle, or if delivered personally,
by fax or by courier, upon receipt.   Any party may change such address by like
notice.


  (c)  Entire Agreement; Binding Effect.  This Agreement constitutes the entire
agreement between CNS and ANTAEUS with respect to the subject matter hereof and
supersedes and cancels any other agreements, oral or written, with respect
thereto.   This Agreement may not be assigned by either party without the prior
written consent of the other party.  This Agreement shall be binding on the
parties and their respective successors and permitted assigns.


  (d)  No Commitment.  The execution of this Agreement does not constitute a
commitment by ANTAEUS or the Company to consummate any transaction contemplated
hereunder and does not ensure the successful placement of securities of the
Company or the success of ANTAEUS with respect to securing any financing on
behalf of the Company.  No promises or representations have been made except as
expressly set forth in this Agreement and the parties have not relied on any
promises or representations except as expressly set forth in this Agreement.


  (e)  Confidentiality.  All material non-public information identified as such
and that has been or is given to ANTAEUS concerning the Company will be used by
ANTAEUS solely in the course of the performance of its services hereunder and
will be treated as strictly confidential by ANTAEUS except (a) for disclosure of
such information to its officers, employees and retained professionals as
necessary in order to perform its services hereunder, (b) as such information
becomes publicly available through no fault of ANTAEUS in violation of the terms
hereof or (c) as otherwise required by law or judicial or regulatory process
(provided that ANTAEUS will give the Company prior written notice of any such
required disclosure).  Except for any Private Placement documents (including all
schedules and exhibits thereto), any document the Company authorizes ANTAEUS to
deliver to potential investors, and any other information the Company deems
necessary for ANTAEUS’s use in introducing the Company to potential investors,
ANTAEUS shall not distribute or use non-public information without the Company’s
written consent or such third party’s agreement to maintain the confidentiality
of the non-public information.  ANTAEUS’s confidentiality and non-use
obligations under this Agreement shall survive the termination of this Agreement
for a period of two (2) years.
 
 
 

--------------------------------------------------------------------------------

 
 
Page 4
 
 
  (f)  Other Services.  In the event that other services are required and/or
transactions which are the result of ANTAEUS’s efforts that are not as
contemplated herein, the parties hereto shall negotiate in good faith to
determine a mutually acceptable level of compensation in such an eventuality.


  (g)  Severability.  If any provision of this Agreement is determined to be
invalid or unenforceable in any respect, then such determination will not affect
such provision in any other respect or any other provision of this Agreement,
which will remain in full force and effect. No material provision of this
Agreement shall be deemed waived and no breach excused, unless such waiver or
consent excusing the breach shall be in writing and signed by the party to be
charged with such waiver or consent.


  (h)  Independent Contractor.  In carrying out its responsibilities under this
letter, the parties agree that ANTAEUS shall be an independent contractor with
complete supervision and control over its own activities, and shall have no
right or authority to assume or create any obligation on behalf of the Company
and ANTAEUS’s engagement by the Company shall not create any partnership, joint
venture or similar business relationship between the Company and
ANTAEUS.  ANTAEUS shall have no restrictions on its ability to provide services
to companies other than the Company, except as stated herein.  ANTAEUS shall be
under no obligation hereunder to make an independent appraisal of assets or
investigation or inquiry as to any information regarding, or any representations
of, the Company and shall have no liability hereunder in regard thereto.


  (i)  Advice Given; Public Announcements.  The Company agrees that all advice
given by ANTAEUS in connection with its engagement hereunder is for the benefit
and use of the Company in considering the Private Placement to which such advice
relates, and the Company agrees that no such advice shall be used for any other
purpose or be disclosed, reproduced, disseminated, quoted or referred to at any
time, in any manner or for any purpose, nor shall any public references to
ANTAEUS be made by or on behalf of the Company, in each case without ANTAEUS’s
prior written consent, which consent shall not be unreasonably withheld.


  (j)  Counterparts.  This Agreement may be executed in one or more
counterparts, all of which when taken together shall be considered one and the
same agreement and shall become effective when counterparts have been signed by
each party and delivered to the other party, it being understood that both
parties need not sign the same counterpart.  In the event that any signature is
delivered by facsimile transmission or by e-mail delivery of a “.pdf” format
data file, such signature shall create a valid and binding obligation of the
party executing (or on whose behalf such signature is executed) with the same
force and effect as if such facsimile or “.pdf” signature page were an original
thereof.


  (k)  Investor Contact.  Before ANTAEUS contacts potential investors, the
Company must first determine that the potential investor has not been contacted
by any other party to which the Company has an agreement similar to this
Agreement.
 
 
 

--------------------------------------------------------------------------------

 
 
Page 5
 
                      Please confirm your agreement to the foregoing below
whereupon this letter shall constitute a binding agreement between us.
 

  Very truly yours,           CNS Response, Inc.          
 
By:
/s/ George Carpenter      
Name:  George Carpenter
     
Title:     Chief Executive Officer
         



Confirmed and agreed to
       
as of the date set forth above:
                   
Antaeus Capital, Inc.
                                By:
/s/ Cesar Moya
   
 
   
Name: Cesar Moya
   
 
   
Title: CEO
   
 
 

 
 

--------------------------------------------------------------------------------

 
 
Page 6
 
 
EXHIBIT A





 
April 15, 2011



Antaeus Capital, Inc.
1100 Glendon Ave,
Penthouse Suite 9,
Los Angeles, CA  90024


Gentlemen:


In connection with our engagement of ANTAEUS Capital. ("ANTAEUS") as our
non-exclusive placement agent, we hereby agree to indemnify and hold harmless
ANTAEUS and its affiliates, and the respective controlling persons, directors,
officers, shareholders, agents (including sub-agents) and employees of any of
the foregoing (collectively the "Indemnified Persons"), from and against any and
all claims, actions, suits, proceedings, damages, liabilities and expenses
(including the reasonable fees and expenses of counsel) incurred by any of them
(collectively a "Claim"), which relate to or arise in any manner out of any
transaction, financing, or any other matter (collectively, the "Matters")
contemplated by the engagement letter of which this Exhibit A forms a part and
the performance by ANTAEUS of the services contemplated thereby,  and will
promptly reimburse each Indemnified Person for all reasonable expenses
(including reasonable fees and expenses of legal counsel) as incurred in
connection with the investigation of, preparation for or defense of any pending
or threatened claim or any action or proceeding arising therefrom, whether or
not such Indemnified Party is a party.  We will not, however, be responsible to
any Indemnified Person for any Claim which is finally judicially determined to
have resulted primarily from the gross negligence or willful misconduct of any
Indemnified Person.


We also agree that no Indemnified Person shall have any liability (whether
direct or indirect, in contract or tort or otherwise) to us related to, arising
out of, or in connection with, any Matters, the engagement of ANTAEUS pursuant
to, or the performance by ANTAEUS of the services contemplated by, our
engagement letter, except to the extent any loss, claim, damage or liability if
found in a final judgment by a court of competent jurisdiction to have resulted
primarily from ANTAEUS’s gross negligence or willful misconduct.


We further agree that we will not, without the prior written consent of ANTAEUS,
settle, compromise or consent to the entry of any judgment in any pending or
threatened Claim in respect of which indemnification may be sought hereunder
(whether or not any Indemnified Person is an actual or potential party to such
Claim), unless such settlement, compromise or consent includes an unconditional,
irrevocable release of each Indemnified Person hereunder from any and all
liability arising out of such Claim.


                      Promptly upon receipt by an Indemnified Person of notice
of any complaint or the assertion or institution of any Claim with respect to
which indemnification is being sought hereunder, such Indemnified Person shall
notify us in writing of such complaint or of such assertion or institution but
failure to so notify us shall not relieve us from any obligation we may have
hereunder, unless and only to the extent such failure results in the actual
material harm to us or materially prejudices our ability to defend such Claim on
behalf of such Indemnified Person.  If we so elect or are requested by such
Indemnified Person, we will assume the defense of such Claim, including the
employment of counsel reasonably satisfactory to such Indemnified Person and the
payment of the fees and expenses of such counsel. In the event, however, that
legal counsel to such Indemnified Person reasonably concludes (based upon advice
of counsel to the Indemnified Person) and provides written correspondence to us,
that having common counsel would present such counsel with a conflict of
interest or if the defendant in, or target of, any such Claim, includes an
Indemnified Person and us, and legal counsel to such Indemnified Person
reasonably concludes that there may be legal defenses available to it or other
Indemnified Persons different from or in addition to those available to us, then
such Indemnified Person may employ its own separate counsel to represent or
defend it in any such Claim and we shall pay the reasonable fees and expenses of
such counsel; provided, however, that in no event shall we be required to pay
fees, disbursements and other charges of separate counsel for more than one firm
of attorneys representing all Indemnified Persons unless the defense of one
Indemnified Person is unique or separate from that of another Indemnified Person
subject to the same claim or action and such Indemnified Person provides written
notice to us of such circumstance (based upon advice of the counsel to the
Indemnified Person).  Notwithstanding anything herein to the contrary, if we
fail timely or diligently to defend, contest, or otherwise protect against any
Claim, the Indemnified Party shall have the right, but not the obligation, to
defend, contest, compromise, settle, assert crossclaims or counterclaims or
otherwise protect against the same, and shall be fully indemnified by us
therefor, including without limitation, for the reasonable fees and expenses of
its counsel and all amounts paid as a result of such Claim or the compromise or
settlement thereof.  In any Claim in which we assume the defense, the
Indemnified Person shall have the right to participate in such Claim and to
retain its own counsel at its own expense.
 
 
 

--------------------------------------------------------------------------------

 
 
Page 7
 
 
           We agree that if any indemnity sought by an Indemnified Person
hereunder is unavailable for any reason then (whether or not ANTAEUS is the
Indemnified Person), we and ANTAEUS shall contribute to the Claim for which such
indemnity is held unavailable in such proportion as is appropriate to reflect
the relative benefits to us, on the one hand, and ANTAEUS on the other, in
connection with ANTAEUS's engagement referred to above, subject to the
limitation that in no event shall the amount of ANTAEUS's contribution to such
Claim exceed the amount of fees actually received by ANTAEUS from us pursuant to
ANTAEUS's engagement.  We hereby agree that the relative benefits to us, on the
one hand, and ANTAEUS on the other, with respect to ANTAEUS's engagement shall
be deemed to be in the same proportion as (a) the total value paid or proposed
to be paid or received by us pursuant to the Private Placement for which ANTAEUS
is engaged to render services bears to (b) the fee paid or proposed to be paid
to ANTAEUS in connection with such engagement.


           Our indemnity, reimbursement and contribution obligations under this
Agreement shall be in addition to, and shall in no way limit or otherwise
adversely affect any rights that any Indemnified Party may have at law or at
equity.
 
           The provisions of this Agreement shall remain in full force and
effect following the completion or termination of ANTAEUS's engagement.
 

Very truly yours,                     CNS Response, Inc.                        
        By:
/s/ George Carpenter
   
 
   
Name: George Carpenter
   
 
   
Title:  CEO
   
 
 

 
 
ANTAEUS Capital
                                By:
/s/ Cesar Moya
   
 
   
Name:  Cesar Moya
   
 
   
Title:  CEO
   
 
 

 
 
 

--------------------------------------------------------------------------------

 